Court of Vice Admiralty, Colony of Rhode Island, on Saturday Ma[r]ch the22dA.D. 1745/6
The following Preparatory Examination was taken before the Honle Wm Strenghthfield Esq1' Dep: Judge
Anthony Alablang Boatswain on board the French Ship sent in by Cap4 Dennis as prize being sworn to give true answers to the following Questions. Vze
Ques. What knowledge have you of tire Ship Bro4 in by Cap4 Dennis as Prize
An. We came out of the River of Nans, bound to Port S4 Luis or Hyspaniola, where we arrived about the Latter end of Octr And there Loaded, and Sailed on or about the 28411 of January bound to Pette Quava, and in the prosecution of our Voyage was taken by Cap4 Dennis, on or about the 30411 of January.
Ques. What does the Cargo Consist of taken in at Port St. Luis
Ans. Indigo, Sugar, and some Cotton.
Ques. To Whom does the Vessel and Cargo belong
An. To one Mr Croke, of Nans, and a Subject of the King of France
Ques. Had you any papers on board at the time of Capture.
I know of none
Ques. Had you any Ingagement.
An. Yes, and Lost two men.
Ques. Had your Commander any Commission, from the King of France
An. Yes.
Ques. What number of men had you on board at the time of Ingagement
Ans. We had fifty five, Seven of w11 were Spaniards, and the rest French Men
Ques. What Number of Cannon, had you on board
*341An. Twenty.
Ques. What was the Com™ name and the Ship
An. The Ship was Called the Count of Toulous. The Cap™ name Piere.
Anthony X Allablangs mark
To the truth of which Examination Jean Toursain-Kerzeon also gave oath in being one of the Mariners
Jean Coussain Kerzeon
John Dennis Commander of the Brign Defiance beeing sworn in Court to make answer to the Following Questions.
Ques. When Where and by whom, was this Ship taken Bro* in here as Prize
Ans. In sight of Cape Tiberoon at west end of the Island of Hyspaniola on or about the 29th of January the sa Ship was taken by me and Company
Ques: Had you any Ingagement and What
Ans. I Engaged her and two more about an hour and a half, and took her after firing Several broad Sides at each other
Ques. Did you lose any men, and how many at the Engagement
An. I lost about Fifteen, and had about Thirty wounded
Ques. How many men had they on board at the time of Engagement
Ans. By the Cap™ Acc* they had Eighty four, on board at the time of Engagement, and after my takeing sa Ship Sixty Seven of which I put on Shore at Cape Tiberoon on Hyspaniola the most of wh were Frenchmen
Ques. Are all the papers now produced in Court All that were taken on board sa Ship without any addition, Subduction or Embezelment
An. All, saving one Invoice wh I will deliver into Court.
John Dennis
To the truth of which Evidence Henry Stevenson master of the Brign Defiance made oath Saving that answer relating to the papers.
Henry Stevenson
Court of Vice Admiralty Colony of Rhode Island, etc. at a Court of Admiralty held at Newport Afores3 On Tuesday the 2a day of April A. D. 1746 Present the Honle Wm Strengthfield Esqr Dep. Judge The Court being opened The Libel etc. Read, with a Petition preferred by Cap* Josh Dennis
Ques. Have you any knowledge where this Ship was built
An. Yes. I know she was built at Nantz in France
Jean Coussain Kezco
*342At which time the Judge pronounced the Following Decree
Colony [of] Rhode Island etc. Curia Admiralitatis. Whereas application hath been made to this Court, by the Captors of the ship Count of Touloze setting forth that several Goods on board sd Vessel are likely to suffer damage by lying, and as it is plain from the Evidence of the French Prisoners taken in sa ship as well as the French papers, Bills of Lading, Invoice etc. that the said, ship, together with her Cargo, consisting of Indigo, Sugar and Cotton, [was?] owned at the time of Capture by Jn° and And™ Cropp, Frenchmen and Inhabitants of Nantz and subjects of the French King, Enemys to our Sovereign Lord the King, I therefore condemn the sa Ship and Cargo as lawfull Prize to be divided between the said Captain John Dennis his Owners and Company after the same is appraised by Thomas Vernon, Jonathan Tillinhast and Robert Shearman. — The Captors paying Cost of Court.
Wm Strengthfield D Judge.
Newport April 2a 1746